DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/29/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2019/0203893).
Regarding claim 1, Ye et al. discloses a downlight apparatus, comprising: a light source (3, see Fig. 2, Para. 0096); a driver box (121, see Fig. 1, Para. 0085) for storing a driver, wherein the driver is connected to an external power source to generate a driving current to the light source (see Para. 0098); a light housing (2, see Fig. 1, Para. 0087) with a light holder (top part 21 of a main housing 2, see Fig. 1, Para. 0087) and a rim (see Figs. 1 and 4), wherein the light source is stored in the light holder, wherein the rim defines a light opening for a light of the light source to escape (see Fig. 1); and a heat dissipation plate (the bar with the two elastic springs 8, see Fig. 1, Para. 0087) placed between the light holder (21, see Fig. 1) and the driver box (121), wherein the heat dissipation plate is a separate from the driver box and the light housing, wherein the heat dissipation plate has a portion not covered by the light holder (21) and the driver box (121) and exposed to air (see Fig. 4), Ye et al. further discloses the heat dissipation plate is an elongated bar (see Fig. 1). Ye et al. further discloses a protruding rib structure is formed in a middle of the elongated bar facing to the light source (see the annotated figure below).
Ye et al. further discloses the driver box is made of metal material, the driver container may also be used for heat dissipation (see Para. 0045); wherein the downlight apparatus may also have a heat conductive layer disposed between the light source plate and the heat sink. Glue or other heat conductive material may be used for forming the heat conductive layer (see Para. 0064) and the heat sink is made of metal material (see Para. 0065).
Ye et al. is silent with respect to the heat dissipation plate is metal piece for carrying away both heat of the driver box and the light source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye et al.’s heat dissipation plate to be formed from metal material for heat dissipation, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

    PNG
    media_image1.png
    892
    795
    media_image1.png
    Greyscale



Regarding claim 3, Ye et al. further discloses the light holder (2, see Fig. 1) has a holder plate (a top part 21 of a main housing 2, see Fig. 1, Para. 0087) and a holder wall defining a holder cavity, wherein the light source (a cup container with a light opening 23 enclosed by a light passing cover 7, see Para. 0087, 0089, and 0097) is placed on an inner side of the holder plate in the holder cavity, wherein the holder plate has a substantial diameter as the driver box (see Fig.1), wherein the elongated bar (8) has two ends exposed outside an overlapping area of the holder plate and the driver box (see Fig. 3).

Regarding claim 4, Ye et al. further discloses the elongated bar (8) has a bar body and two bar blocks (see Fig. 3), wherein the bar blocks are protruding from the bar body, limiting a relative position of the driver box to the light holder (see Figs. 3 and 4).

Regarding claim 5, Ye et al. further discloses the bar blocks are a folded block from the bar body (see Figs. 1-4).

Regarding claim 6, Ye et al. further discloses the elongated bar is attached with two torsion springs on two bar ends of the elongated bar (see Fig. 1, Para. 0087).

Regarding claim 7, Ye et al. further discloses the two bar ends are folded with respect to a bar body (middle section, see Figs. 1-4) of the elongated bar.

Regarding claim 9, Ye et al. further discloses a driver plate (a driver plate 11, see Fig. 1, Para. 0086) is placed inside the driver box, wherein the driver plate is kept a distance from a bottom of the driver box (e.g. bottom driver box 122, see Fig. 2, Para. 0086) and the light holder (see Para. 0086, 0088).

Regarding claim 10, Ye et al. further discloses the driver plate (11) is exposed facing to the elongated bar (see Fig. 3).

Regarding claim 11, Ye et al. further discloses the light source (3, see Para. 0097) comprises a light source plate attached to the heat dissipation plate (e.g. a heat conductive layer disposed between the light source plate and the heat sink. Glue or other heat conductive material may be used for forming the heat conductive layer, see Para. 0064).

Regarding claim 12, Ye et al. further discloses a top plate of the driver box (top portion of the top driver box 121, see Fig. 1, Para. 0085) has a wire socket (a button socket 421, see Figs. 2 and 3, Para. 0088 and 0090) and a manual switch (a switch unit 41, see Fig. 1, Para. 0085-0088), wherein the wire socket is connected to a power wire and the manual switch is used for adjusting a setting of the light source.

Regarding claim 13, Ye et al. further discloses the top plate of the driver box further has switch button (42, see Fig. 1, Para. 0085) so that users may slide the switch button along a sliding groove (1212) corresponding to multiple corresponding color temperatures (see Para. 0102, 0118).
Ye et al. is silent with respect to switch is a rotation switch for continuously setting a maximum light intensity of the light source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye et al.’s switch to be a rotational and adjust the light intensity of the light source as a matter of choosing well known switch control system, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, rotation switch for continuously setting a maximum light intensity of the light source would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 14, Ye et al. further discloses the light housing is made of metal material and is connected to ground via the heat dissipation plate (i.e. the downlight apparatus has a heat conductive layer disposed between the light source plate and the heat sink. Glue or other heat conductive material may be used for forming the heat conductive layer (see Para. 0064) and the heat sink is made of metal material see Para. 0065).

Regarding claim 15, Ye et al. further discloses a light source plate (3, see Fig. 3) of the light source is connected to the elongated bar with a metal screw for carrying heat away (see Fig. 3).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Ye et al. (US 2019/0203893) in view of Boulanger et al. (US 10,584,858).
Regarding claims 16-19, Ye et al. further discloses the light source comprises a LED module, and a light passing cover (7) with a curved part (e.g. groove 71 for installing the light passing cover 7) of the light passing cover (see Para. 0087) and a holder wall (e.g. a cup container with a light opening enclosed by a light passing cover 7) of the light holder corresponding to a curved part of the light passing cover (see Para. 0087).
Ye et al. is silent with respect to the light source comprises a light guide plate wherein the rim has an protruding part extended inwardly from a connection of the rim; wherein the curved part of the light passing cover engages the protruding part of the rim; the protruding part has a convex part and a concave part fitting a surface of the curved part of the light passing cover.
Boulanger teaches a down light that includes a light source comprising a light guide plate (40) and a rim (25, see Fig. 2) that has an protruding part extended inwardly from a connection of the rim and a holder wall of a light holder corresponding to a curved part of a light passing cover (44) and the curved part of the light passing cover engages the protruding part of the rim.
Therefore, in view of Boulanger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye et al.’s light source to include a light guide plate and arrange the curved part of the light passing cove to be attached between the light holder and rim in order to protect the light source and enhance appearance, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, including a light guide in order to provide uniform light distribution would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
In response to applicant' s arguments that Ye failed to teaches “the heat dissipation bar has a protruding rib structure in a middle of structure facing to the light source”, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Ye with the instant specification and drawings, that applicant' s invention is different from the Prior Art made of record, that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention. In this case, as shown in the annotated figure above, the middle section of the bar is protruded downwardly towards the top part (21) that includes the light source.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875